Case 3:19-cv-01673-S-BK Document 19 Filed 08/31/20 Page1lofi PagelD 118

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
CURTIS MOORE, JR., §
PLAINTIFF, :
V. : CasE NO. 19-CV-01673-S-BK
WELLS FARGO BANK, N.A., :
DEFENDANT. :

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions and Recommendation of the United States Magistrate Judge. Accordingly, Plaintiffs
case is DISMISSED WITHOUT PREJUDICE.

SO ORDERED.

SIGNED August 31, 2020. Mahes

UNITED STATES DISTRICT JUDGE
